THOMAS, J.
— The defendant was indicted for murder, and convicted of manslaughter in the first degree, and given a sentence of five years.
It appears that the indictment was not signed by the solicitor; but such is not essential to its validity. “An indictment receives its legal efficacy from the finding and return of the grand jury; and the legal evidence of its verity is the indorsement ‘a true hill,’ apparent upon some part of it, hearing the signature of the foreman.” —Joyner v. State, 78 Ala. 449. Such an indorsement, duly signed by the foreman of the grand jury, appears on the indictment here.
Section 7152 of the Code requires that “all indictments must be presented to the court by the foreman of the grand jury, in the presence of at least eleven other jurors; must he indorsed 'Filed,’ and the indorsement dated and signed by the clerk.” The indictment in this case is indorsed: Filed, this 17th day of Sept., 1910. Mark L. Black, Clerk.” The criticism is that it does not follow the usual formula, in that it omits the statement that the filing was done “in open court,” and therefore for aught that appears, it may never have been returned “in open court,” but may have been filed by the grand jury only with the clerk of the court. There are three answers to this, either one of which is fatal to the contention. In the first place the record does not show that the point was in any way raised in. the court below, either by motion to strike or quash, or by demurrer or otherwise. If it had been there raised, the trial court could have had the clerk then make' a proper indorsement, in accordance with the facts — if it he conceded that the indorsement here is not sufficient. — Hubbard v. State, 72 Ala. 164; Wesley v. State, 52 Ala. 182. We are of opinion, howevér, that the indorse*96ment is sufficient; for it is in literal compliance with the. very terms of the statute,, which only requires that it be indorsed “Filed,” and the indorsement dated and signed by the cleric, all of which was done. The statute thus imports to the word “filed” the meaning that it was “filed in open court.” — Ex parte Winston, 52 Ala. 419; Cross v. State, 117 Ala. 73, 23 South. 784. Lastly, if the clerk had not made the indorsement at all, it would not have vitiated the indictment, for the reason that the statute requiring the indorsement has been held by our Supreme Court to be merely directory, directing the clerk in the performance of a ministerial duty. — Stanley v. State, 88 Ala. 156, 7 South. 273. As said Brickell, C. J., “the only duty of the clerk in reference” to an indictment returned into court was “that which pertains to every paper, regularly introduced into court as a part of its record, the indorsement ‘filed,’ dated, and then signed in authentication of it. This mere ministerial act of authentication may, as in all other cases, be performed at any time while the case is in fieri, and it is in fieri until final judgment is rendered. It is the indorsement on an indictment ‘A true bill,’ signed by the foreman of the grand jury, which ‘touches it principally and is the life of it.’ When that indorsement is made, and it is returned into court, it is a valid accusation, and no subsequent clerical omissions” of the clerk “can render it invalid.” — Ex parte Winston, 52 Ala. 419; Mose v. State, 35 Ala. 421, 425.
The court did not err in sustaining the objection by the state to the following question propounded by defendant on the cross-examination of the state’s witness Austin: “Did you ever hear deceased say anything about defendant in a threatening way?” for the reason that at the time this question was asked there was no *97evidence before tbe court of an overt act on tbe part of deceased, or an attempt by bim, on tbe occasion when be was killed by defendant, to execute sucb threats, if any were made. — Jones v. State, 116 Ala. 468, 23 South. 135. There was no evidence of any sucb overt act until later during' tbe progress of tbe trial, when defendant himself introduced tbe first testimony of it.
Arthur Brooks, as a witness for defendant, upon testifying to threats which be beard deceased make against defendant, was, on cross-examination, asked by tbe state if these threats testified to were made on tbe night when witness, “defendant, and a man by tbe name of Bryan, jumped on deceased and cut bim with a knife.” Tbe witness answered, “ We never did have any difficulty with bim.” Tbe next question was, “You never did?” and the answer, “ I did, but — ” Then followed tbe question, “Wasn’t defendant with you?” tbe answer being, “They were there.” On redirect exainination tbe defendant requested the witness to state tbe details of that difficulty. The state objected, tbe court sustained tbe objection, and declined to permit tbe explanation by tbe witness, and to this action tbe defendant duly excepted. In this tbe court was in error. It is well settled that while tbe particulars of a former difficulty are not legally admissible in tbe first instance, yet where one party has brought out, without objection, a part of tbe particulars, tbe other party has tbe right on cross or redirect examination to bring out all of sucb particulars. This is but an enforcement of tbe rule that where one party introduces illegal evidence, bis adversary may rebut it by testimony of tbe same nature and character. — Williams v. State, 103 Ala. 33, 15 South. 662; Longmire v. State, 130 Ala. 66, 30 South. 413; Kroell v. State, 139 Ala. 1, 36 South. 1025; Gordon v. *98State, 129 Ala. 113, 30 South. 30. The state had interrogated the witness in such a way, and drawn forth such answers as to the particulars of the former difficulty, as to leave unfavorable inferences, which the defendant had a right to rebut by calling for all the details. For this error, the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.